Citation Nr: 0602565	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hand/wrist 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1958 
to April 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board notes that in his August 2004 substantive appeal, 
the appellant discussed  that his ears were damaged in 
service and since then he has had "noise on his ears."  The 
Board construes this as an informal claim for service 
connection for tinnitus, and the matter is referred to the RO 
for adjudication.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
left hand/wrist claim. 

2.  An inservice episode of a swollen left wrist was resolved 
without producing any residual disorder.   

3.  The veteran's currently diagnosed left wrist ganglion 
cyst is not shown to be present until many years after 
discharge from service, nor is there competent evidence that 
the cyst is related to service.  


CONCLUSION OF LAW

A left hand/wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

The veteran claims that he is entitled to service connection 
for a left hand/wrist disorder.  Having reviewed his service 
medical records and the medical records since service, the 
Board finds that the preponderance of evidence is against the 
claim.  An X-ray taken in service in March 1959 showed the 
left wrist to be normal.  While the veteran complained about 
his left wrist during service in June 1959, the service 
medical records indicate that the acute complaint was 
relatively asymptomatic and no treatment was prescribed.  At 
his separation examination in February 1960, no abnormalities 
were noted.  In the VA medical treatment records since 
separation, there is no evidence of any medical condition 
with respect to the left hand/wrist until the veteran was 
diagnosed on VA examination in January 2004 with a left wrist 
ganglion cyst.  No evidence exists to tie the one instance of 
a swollen wrist requiring no treatment in June 1959 during 
service with a ganglion cyst diagnosed in 2004.   

Moreover, the cyst diagnosis is many years after service 
discharge.  There is a long evidentiary gap between active 
service and the medical evidence of any left wrist disorder. 
The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a current left wrist disorder is the 
result of active duty service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists when 
there is an approximate balance of positive and negative 
evidence).  

The Board has also considered the veteran's own assertion 
that he has a left hand/wrist disorder related to 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran and other lay persons are 
competent to testify as to in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.   The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that the disorder at issue began in service 
or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.  

Thus, the lack of any competent, objective evidence of a left 
hand/wrist disorder at discharge or between the period of 
active duty and the initial diagnosis in 2004 for the left 
wrist ganglion cyst, is itself evidence which tends to show 
that a left wrist cyst did not have its onset in service or 
for many years thereafter.  Absent a showing of a nexus 
between the appellant's in service complaint and the current 
findings, service connection is not warranted.  Watson v. 
Brown, 4 Vet. App. at 314.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 18, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  



Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence 
is needed in order to substantiate a claim and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005)); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the appellant with the VCAA notice 
letter in October 2003, well before the February 2004 
unfavorable AOJ decision.  Thus, the timing requirement of 
Pelegrini was met.  

The October 2003 letter also satisfies the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b) (1).

The October 2003 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate his claim.  
The letter identified which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him that he could get medical records 
himself and send them to the RO.  Thus, the appellant was 
clearly informed of all matters required by the VCAA.  

Finally, the duty to assist the appellant has been satisfied 
in this case.  A medical examination was provided to 
appellant and his in-service medical records and VA treatment 
records were obtained.  The Board concludes that VA has 
fulfilled its duty to assist the veteran in this case 
regarding the left hand/wrist disorder issue decided below.  


ORDER

Service connection for a left hand/wrist disorder is denied.  


REMAND

The appellant claims that his hearing loss has existed since 
service when he was exposed to a grenade explosion.  Service 
medical records show that he was treated in service for ear 
complaints in January 1960 after a grenade explosion.  The VA 
examination report of January 2004 shows that the appellant's 
hearing is currently impaired by VA standards.  38 C.F.R. § 
3.385 (setting forth hearing threshold levels 
for impaired hearing).  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (audiometric testing indicates the degree of 
hearing loss).   The RO has not requested an opinion as to 
the etiology of the current hearing loss.  Therefore, an 
examination should be scheduled for the veteran.  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

In addition, in his August 2004 substantive appeal, the 
appellant states that in 1972 and 1978 he was seen for ear 
complaints at VA medical facilities.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the 
consideration of a claim, regardless whether those records 
are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992).  Seeking the medical records maintained by 
the VA is part of the VA's duty "to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate [his] claim."  
38 U.S.C.A. § 5103A.  The RO has not attempted to secure 
those records.  Accordingly, this case is REMANDED to the RO 
for the following action: 

1.  Contact the San Juan VA Medical 
Center and the Mayaguez VA Clinic to 
provide any medical treatment records of 
the veteran for the years 1972 and 1978, 
as noted above.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims file must be provided to the 
examiner for review.  Any necessary tests 
should be performed.  The examiner should 
offer an opinion with complete rationale 
as to whether it is at least as likely as 
not (that is, whether there is at least a 
50 percent probability) that any 
diagnosed hearing loss is related to 
service.  

3. Then, readjudicate the hearing loss 
claim in light of any additional evidence 
obtained.  

4.  If any sought benefit is denied, 
issue the veteran a supplemental 
statement of the case (SSOC).  After the 
veteran has been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to this Board for 
further appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


